fN THE UNITED STATES DISTRICT COUR'I`
FOR THE SOUTl-IERN DISTRICT OF OHIO
WESTERN DlVlSlON

Pau|a Zelesnik,
Plaintif`f`(s),

Case Nurnber: l:l 8cv685
vs.

Judge Susan J. Dlott
City of Cincinnati, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate Judge
Karen L. Litkovitz filed on October 3, 2018 (Doc. 6), to whom this case was referred pursuant to 28
U.S.C. §636(b), and noting that no objections have been filed thereto and that the time f`or filing
such objections under Fed. R. Civ. P. 72(b) expired October 17, 2018, hereby ADOPTS said Report
and Recommendation.

The Report and Recommendation was returned twice (Docs. 7 and 8) as
Undeliverable/Unable to Forward.

Accordingly, plaintiffs complaint is DISMISSED with prejudice.

The Court certifies pursuant to 28 U.S.C. §1915(a) that an appeal of` any Order adopting the
Report and Recommendation will not be taken in good faith, therefore, plaintiff is DENIED leave to

appeal in forma pauperis. P|aintif`f` remains free to apply to proceed in forma pauperis in the Court

of Appeals. See CalIihan v. Schneider, 178 F.3d 800, 803 (6'h Cir. 1999), overruling in pan Floyd

v. Uriited Sm!es Posral Serv., 105 F.3d 2?4, 2?'? (6"' Cir. 199?).

IT IS SO ORDERED.

juran

.ludge Susan J. Dl t
United Slalcs Dist lct Court

